Case 20-11177-KBO   Doc 613-4   Filed 08/28/20   Page 1 of 2




        Exhibit B
                                                      Case 20-11177-KBO                          Doc  613-4 Filed 08/28/20                              Page 2 of 2                     Confidential
                                                                                                 HIGHLY CONFIDENTIAL
                                                                                                         Turner Falk

Estimated Required Overbid                                                                             obermayer.com
                                                                                                      Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                                                                                                             HIGHLY CONFIDENTIAL
       Turner Falk                                                                                                                                                    Turner Falk
Required Overbid Calculation ($ in Millions)
     obermayer.com                                                                                                                                                  obermayer.com
  Aug 05, 2020 14:29                                                                                                                                              Aug 05, 2020 14:29
 Principal Balance of Term Loan at 8/31/20                                                                                                                               $857
 (+) Accrued Interest at 8/31/20                                                                                                                                             10
 (+) 1.5% Call Premium on Term Loan                                                                                                                                          13
 (+) 2% Exit Fee⁽¹⁾                                                                                                                                                          17
 Term Loan Par + Accrued                                                                                                                                                 $897
 (+) DIP Balance
                                                                                                                               A     L                                       30
 (+) DIP Accrued Interest at 8/31/20
                                                                                          N                                 TI                                                0
 Total Debt Par + Accrued                                                                E                                                                               $927
 (+) Assumed Liabilities⁽²⁾                                                          F ID k                                                                                107
 (+) Cure Costs                                                                   O N Fal m                                                                                   8
 (+) Wind Down Budget                                                           C er r.co :29                                                                                35
 (-) Projected Cash Balance at 8/31/20                                       HLY urn ye 14                                                                                  (27)
 Credit Bid Purchase Price                                               I G    T ma 20                                                                                $1,051
                                                                        H         e r 20
 (+) Incremental Cash Taxes from Sale⁽³⁾
 (+) Other Incremental Expenses
                                                                                ob 05,                                                                                       46
                                                                                                                                                                             12
 (+) Incremental Cash to Fund Business Until Regulatory Approval                 u g                                                                                       TBD
                                                                                A
 Total Required Breakeven Price                                                                                                                                        $1,108
 (-) Assumed Liabilities⁽²⁾                                                                                                                                               (107)
 Required Cash Breakeven Price                                                                                                                                         $1,001
 (+) Minimum
HIGHLY          Overbid Amount
         CONFIDENTIAL                                                                                                                                                         5
                                                                                                                                                                HIGHLY CONFIDENTIAL
 Required   Cash
       Turner    Overbid
               Falk                                                                                                                                                    $1,006
                                                                                                                                                                      Turner  Falk
     obermayer.com                                                                                                                                                  obermayer.com
  Aug 05, 2020 14:29                                                                                                                                              Aug 05, 2020 14:29
Note: Assumes August 31, 2020 close.                                                             HIGHLY CONFIDENTIAL
(1) Assumes court approves sale after July 15, 2020 and sale closes after August 15, 2020.               Turner Falk
(2) Assumes bidder assumes same liabilities as credit bid.                                             obermayer.com
(3) Illustrative amount based on Grant Thornton analysis of credit bid asset sale tax liability in a Aug
                                                                                                     taxable
                                                                                                          05,asset
                                                                                                              2020 sale. Lender credit bid mitigates nearly all sale tax liability by
                                                                                                                     14:29
    using G reorganization structure. G reorganization structure is not available to third party cash bidders, resulting in increased tax liability from a third party bid.
